Attorney’s Docket Number: Q258847
Filing Date: 12/21/2020
Claimed Foreign Priority Date: 06/16/2020 (KR 10-2020-0073249)
Applicants: Ahn et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Application filed on 12/21/2020.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The application serial no. 17/129,083 filed on 12/21/2020 has been entered.  Pending in this Office Action are claims 1-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 recites the limitation “greater than a width of the a surface of the upper conductive layer” at L. 4-5. There is insufficient antecedent basis for this limitation in the claim and it is unclear to which features the limitation is referring to. For the purpose of examination, the claim will be construed as reciting -- greater than a width of top surface of the upper conductive layer--, as best understood by the examiner in view of the disclosure (see, e.g., Fig. 6 and Par. [0086], L. 8-11).
Claim 10 recites the limitation “a width of which corresponds to the inner insulating spacer and the outer insulating spacer” at L. 7-8. The limitation is unclear. For the purpose of examination, the claim will be construed as reciting -- a width of which corresponds to a distance between the inner insulating spacer and the outer insulating spacer --, as best understood by the examiner in view of the disclosure (see, e.g., Fig. 3).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun et al (US2020/0035541). 

Regarding Claim 1, Chun (see, e.g., Figs. 1-2 and Par. [0038]) shows all aspects of the instant invention, including an integrated circuit device comprising:
- a bit line (e.g., bit line BL) on a substrate (e.g., substrate 110), the bit line comprising a lower conductive layer (e.g., polysilicon 142) and an upper conductive layer (e.g., tungsten 146)
- an insulating capping pattern (e.g., capping insulating layer 148) on the bit line
- a main insulating spacer (e.g., external spacer 164) on a sidewall of the bit line and a sidewall of the insulating capping pattern, the main insulating spacer comprising an extended portion (e.g., portion 162 in recess 158) that is convex toward the upper conductive layer 
Regarding Claim 17, Chun (see, e.g., Figs. 1-2 and Par. [0038]) shows all aspects of the instant invention, including an integrated circuit device comprising:
- a substrate (e.g., substrate 110) comprising a plurality of active regions (e.g., active regions 116) apart from each other, the plurality of active regions comprising a first active region and a second active region adjacent to the first active region
- a bit line (e.g., bit line BL) connected to the first active region and comprising a lower conductive layer (e.g., polysilicon 142) and an upper conductive layer (e.g., tungsten 146) stacked on the substrate in a vertical direction
- an insulating capping pattern (e.g., capping insulating layer 148) on the bit line
- a contact plug (e.g., conductive pattern 168) adjacent to the bit line in a horizontal direction, the contact plug being connected to the second active region
- a spacer structure (e.g., spacer 163) between the bit line and the contact plug, wherein the spacer structure comprises a main insulating spacer (e.g., external spacer 164) comprising an extended portion (e.g., portion 162 in recess 158) that is convex toward the upper conductive layer.
Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US2019/0067294). 

Regarding Claim 1, Lee (see, e.g., Figs. 11A-B and Par. [0077]-[0078]) shows all aspects of the instant invention, including an integrated circuit device comprising:
- a bit line (e.g., bit line 147) on a substrate (e.g., substrate 110), the bit line comprising a lower conductive layer (e.g., polysilicon 132) and an upper conductive layer (e.g., metallic conductive pattern 146)
- an insulating capping pattern (e.g., insulating capping line 148) on the bit line
- a main insulating spacer (e.g., air spacer 154,192R) on a sidewall of the bit line and a sidewall of the insulating capping pattern, the main insulating spacer comprising an extended portion (e.g., portion of 192R proximate to 148) that is convex toward the upper conductive layer (see, e.g., Fig. 11B) 
Regarding Claim 17, Lee (see, e.g., Figs. 11A-B and Par. [0077]-[0078]) shows all aspects of the instant invention, including an integrated circuit device comprising:
- a substrate (e.g., substrate 110) comprising a plurality of active regions (e.g., active regions 118) apart from each other, the plurality of active regions comprising a first active region and a second active region adjacent to the first active region
- a bit line (e.g., bit line 147) connected to the first active region and comprising a lower conductive layer (e.g., polysilicon 132) and an upper conductive layer (e.g., metallic conductive pattern 146) stacked on the substrate in a vertical direction
- an insulating capping pattern (e.g., insulating capping line 148) on the bit line
- a contact plug (e.g., buried contact 170) adjacent to the bit line in a horizontal direction, the contact plug being connected to the second active region
- a spacer structure (e.g., spacer 150) between the bit line and the contact plug, wherein the spacer structure comprises a main insulating spacer (e.g., air spacer 154,192R) comprising an extended portion (e.g., portion of 192R proximate to 148) that is convex toward the upper conductive layer (see, e.g., Fig. 11B)

Claims 1-2 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US2017/0005097). 

Regarding Claim 1, Kim (see, e.g., Figs. 3-4) shows all aspects of the instant invention, including an integrated circuit device comprising:
- a bit line (e.g., bit line BL) on a substrate (e.g., substrate 100), the bit line comprising a lower conductive layer (e.g., polysilicon layer 116) and an upper conductive layer (e.g., conductive pattern 113)
- an insulating capping pattern (e.g., silicon nitride partial layer 186) on the bit line
- a main insulating spacer (e.g., multilayer spacer 121,122,123) on a sidewall of the bit line and a sidewall of the insulating capping pattern, the main insulating spacer comprising an extended portion (e.g., spacer 121) that is convex toward the upper conductive layer 
Regarding Claim 2, Kim (see, e.g., Fig. 4) shows that the extended portion of the main insulating spacer (e.g., 121) fills an undercut space corresponding to a sidewall of the upper conductive layer and a bottom surface of the insulating capping pattern.
Regarding Claim 17, Kim (see, e.g., Figs. 3-4) shows all aspects of the instant invention, including an integrated circuit device comprising:
- a substrate (e.g., substrate 100) comprising a plurality of active regions (e.g., active regions 101) apart from each other, the plurality of active regions comprising a first active region and a second active region adjacent to the first active region
- a bit line (e.g., bit line BL) connected to the first active region and comprising a lower conductive layer (e.g., polysilicon layer 116) and an upper conductive layer (e.g., conductive pattern 113) stacked on the substrate in a vertical direction
- an insulating capping pattern (e.g., capping insulating layer 148) on the bit line
- a contact plug (e.g., conductive pattern 168) adjacent to the bit line in a horizontal direction, the contact plug being connected to the second active region
- a spacer structure between the bit line and the contact plug, wherein the spacer structure comprises a main insulating spacer (e.g., multilayer spacer 121,122,123) comprising an extended portion (e.g., spacer 121) that is convex toward the upper conductive layer

Allowable Subject Matter
Claims 11-16 are allowable.
Claims 3-7, 9, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 10 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose DRAM memory devices comprising bitlines with upper and lower conductive layers, and insulating spacers having some features similar to the instant inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814